WALKER, P. J.
No exception was reserved to the action of the court in striking the defendant’s plea set*199ting up the pendency of another prosecution for the same offense, and no ruling in reference to that plea is presented for review.
There is no merit in any exception reserved to a ruling on evidence.
The refusal to give the written charge requested by the defendant was not error. The evidence in the case was not such as to show without dispute that the place referred to in the charge was one at which the defendant, by virtue of ownership, or otherwise, had a right to be, whether his purpose in being there was a lawful or unlawful one. The charge involved the assertion of the existence of a fact not disclosed by undisputed evidence in the case, invaded the province of, the jury, and was well refused.
Affirmed.